J-A08024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TAQUISHA THOMPSON                              IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellant

                        v.

    THE CAFARO COMPANY T/D/B/A
    MILLCREEK MALL AND MILLCREEK MALL
    CORPORATION AND ASC REALTY OF
    PENNSYLVANIA INC. T/D/B/A
    MILLCREEK MALL COMPANY AND
    WARNER MANAGEMENT COMPANY, LTD

                             Appellees                No. 1032 WDA 2018


                Appeal from the Judgment Entered June 19, 2018
                  In the Court of Common Pleas of Erie County
                         Civil Division at No: 11594-2013


BEFORE: PANELLA, P.J., STABILE, and McLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                              FILED JUNE 28, 2019

        In this premises liability action, Appellant, Taquisha Thompson

(“Thompson”), appeals from the judgment entered on June 19, 2018 in the

Erie County Court of Common Pleas after a jury returned a defense verdict in

favor of Appellee, the Millcreek Mall Corporation (“the Mall”). 1      Appellant

contends the trial court erred by precluding the testimony of her management

systems expert and the testimony of a witness relating to the Mall bus stop


____________________________________________


1 By virtue of a stipulation and joint praecipe for discontinuance filed prior to
trial, the parties dismissed all other defendants from the case. The Mall is the
only appellee in this appeal.
J-A08024-19


where Thompson fell, and erred in its instruction relating to the hills and ridges

doctrine and exceptions thereto. Following review, we affirm.

       A reading of the record reveals that on March 1, 2013, Thompson rode

an Erie Metropolitan Transit Authority (“EMTA”) bus to the Mall, arriving at

7:50 a.m. Thompson intended to transfer to another EMTA bus that would

take her to Edinboro University where she was a student. As she stepped off

the bus onto the sidewalk at the designated Mall bus stop, Thompson slipped

and fell on a small patch of ice and sustained multiple fractures to her right

ankle.

       Thompson initiated this action by complaint filed on June 10, 2013,

alleging, inter alia, that the Mall was negligent in permitting a dangerous

condition to exist on the sidewalk and in failing to supervise or instruct

personnel as to the proper procedure for preventing a dangerous condition on

the sidewalk. The Mall denied it was negligent and, by way of new matter,

alleged that Thompson’s claims were precluded under the hills and ridges

doctrine.2

       The case proceeded to trial and, as indicated above, the jury returned a

defense verdict, finding the Mall was not negligent. The trial court denied




____________________________________________


2 From our review of the docket, it appears Thompson did not file a reply to
new matter, even though the new matter was properly endorsed with a notice
to plead.

                                           -2-
J-A08024-19


Thompson’s motion for post-trial relief. This timely appeal followed. Both

Thompson and the trial court complied with Pa.R.A.P. 1925.

       Thompson presents three issues for this Court’s review:

       1. Is [Thompson] entitled to a new trial because the trial court
          precluded her certified safety professional expert from
          testifying about the management systems failures of a large
          shopping mall’s method for sidewalk snow/ice removal, which
          was the primary contested issue at trial?

       2. Did the trial court err in precluding as irrelevant, testimony
          from a bus passenger that the bus stop where [Thompson] fell
          was never cleared of snow/ice by 8:00 a.m.?

       3. Did the trial court err in deciding to give a jury instruction on
          the Hills and Ridges Doctrine, and then compound that err (sic)
          by giving an instruction that was an inaccurate
          statement of law?

              A. Was a Hills and Ridges jury instruction supported by the
                 facts of record?

              B. Was the final, written Hills and Ridges jury instruction
                 given in response to a jury question an inaccurate
                 statement of the law which constituted fundamental error
                 and/or mislead the jury?

              C. Did [Thompson] waive objection to the trial court’s mid-
                 deliberations re-instruction on the Hills and Ridges
                 doctrine?

Appellant’s Brief at 3-4 (emphasis in original).3



____________________________________________


3 We remind Appellant’s counsel that Pa.R.A.P. 2135(d) mandates that a party
file a certificate of compliance for principal briefs exceeding 30 pages in length,
confirming that the brief does not exceed the 14,000 words permitted under
Pa.R.A.P. 2135(a)(1). Appellant’s brief spans 73 pages but does not include
the requisite certificate.


                                           -3-
J-A08024-19


      Thompson’s first and second issues involve evidentiary matters to which

this Court applies an abuse of discretion standard of review.         Nobles v.

Staples, Inc., 150 A.3d 110, 113 (Pa. Super. 2016) (“admission of expert

testimony is a matter committed to the discretion of the trial court and will

not be disturbed absent an abuse of that discretion”); Schuenemann v.

Dreemz, LLC, 34 A.3d 94, 101 (Pa. Super. 2011) (“trial court's rulings

regarding the relevancy of evidence will not be overturned absent an abuse of

discretion”). “An abuse of discretion ‘is not merely an error of judgment, but

if in reaching a conclusion the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill-will, as shown by the evidence or the record, discretion is abused.’”

Nobles, 150 A.3d at 113 (quoting Commonwealth v. Walker, 92 A.3d 766,

772-73 (Pa. 2014) (citation omitted)). Further, “[i]n order to find that the

trial court’s evidentiary rulings constituted reversible error, such rulings must

not only have been erroneous but must also have been harmful to the

complaining party.”    Oxford Presbyterian Church v. Weil-McLain Co.,

Inc., 815 A.2d 1094, 1100 (Pa. Super. 2003) (quoting Collins v. Cooper,

746 A.2d 615, 619 (Pa. Super. 2000) (additional citations omitted)).

      Thompson first argues the trial court erred in precluding testimony of

her management systems expert.         Again, we apply an abuse of discretion

standard. Nobles, 150 A.3d at 113.

      The trial court noted:


                                      -4-
J-A08024-19


        The crux of Appellant’s case was that the Mall was negligent for
        failing to have a protocol requiring the maintenance staff to start
        their daily snow removal operation at the point of the bus stop
        since people traverse that area first thing in the morning before
        the other areas of the mall. Prior to trial, [Thompson] submitted
        the expert report of a purported safety expert, David A. Dodge.
        Mr. Dodge would have testified that the Mall was negligent
        because they did not adopt a wintertime management program
        which would have included the inspection, snow removal and ice
        management earlier than 6:12 a.m., the time when the first EMTA
        bus stopped at the Mall each day.

Trial Court Opinion, 9/14/18, at 3. Prior to trial, the Mall filed a motion in

limine seeking preclusion of Dodge’s testimony, contending that the jury

empaneled in the case would possess the qualifications necessary to

determine whether the Mall took adequate measures to inspect and maintain

its premises, without the assistance of an expert. Motion in Limine, 4/23/18,

at 1-5. Over Thompson’s written objection, the trial court issued an order

granting the motion, finding “Dodge’s opinion concerning the appropriate

procedures for snow and ice removal does not constitute specialized

knowledge unavailable to lay persons.”       Order, 5/3/18 at 1 (citing Pa.R.E.

702).

        In her summary of argument, Thompson asserted:

        The inadequacy of [the Mall’s] management system used to
        perform snow/ice removal from its mall premises was the key
        issue at trial, and formed the essence of [Thompson’s] theory of
        negligence.      The mercantile safety planning considerations
        involved in that is not something with which the average layperson
        would be familiar. The testimony of [Thompson’s] expert would
        have assisted the jury in fairly resolving this issue necessary for
        assessing negligence.

Appellant’s Brief at 29.

                                       -5-
J-A08024-19



      The trial court based its ruling on Pennsylvania Rule of Evidence 702,

which governs the admissibility of expert testimony and provides:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:

      (a) the expert’s scientific, technical, or other specialized
      knowledge is beyond that possessed by the average layperson;

      (b) the expert’s scientific, technical, or other specialized
      knowledge will help the trier of fact to understand the evidence or
      to determine a fact in issue; and

      (c) the expert’s methodology is generally accepted in the relevant
      field.

Pa.R.E. 702. As this Court has recognized, “Pennsylvania Rule of Evidence

702 ‘permits expert testimony on subjects concerning knowledge beyond that

possessed by a layperson.’ It is the job of the trial court to ‘assess the expert’s

testimony to determine whether the expert’s testimony reflects the application

of expertise or strays into matters of common knowledge.’” Noble, 150 A.3d

at 114 (quoting Snizavich v. Rohm & Haas Co., 83 A.3d 191, 194 (Pa.

Super. 2013) (additional citations omitted)). “Admissible expert testimony

that reflects the application of expertise requires more than simply having an

expert offer a lay opinion. ‘Testimony does not become scientific knowledge

merely because it was proffered by a scientist.’” Id. (quoting Snizavich, 83

A.3d at 195) (citations omitted). Further,

      if all the primary facts can be accurately described to a jury and if
      the jury is as capable of comprehending and understanding such
      facts and drawing correct conclusions from them as are witnesses


                                       -6-
J-A08024-19


     possessed of special training, experience or observation, then
     there is no need for the testimony of an expert.

Brandon v. Ryder Truck Rental, Inc., 34 A.3d 104, 108 (Pa. Super. 2011)

(quoting Reardon v. Meehan, 227 A.2d 667, 670 (Pa. 1967)). “Thus, to be

admissible, the expert testimony must be beyond the knowledge possessed

by a layperson and assist the trier of fact to understand the evidence or

determine a fact in issue.” Walker, 92 A.3d at 780.

     The trial court explained,

     David A. Dodge would have been called by [Thompson], as her
     expert, to testify that the Mall should have, as a policy, removed
     the snow and ice at the bus stop before EMTA started dropping off
     passengers at 6:12 a.m. Mr. Dodge[] opines in his expert report
     as follows:

        Ms. Thompson’s incident was directly caused by the failure
        of the Millcreek Mall’s management team to establish a
        managerial    wintertime    maintenance   program     that
        adequately provided for the safety of the foreseeable
        pedestrian activity on the mall premises under entirely
        predictable weather conditions.

        The public bus driver let passengers off the bus at an
        exterior bus stop that was on the premises of the mall and
        which was under the control of the mall employees. The
        first bus stopped at the mall at 6:12 a.m. . . . however, the
        maintenance superintendent who is in charge of dispatching
        the mall maintenance employees for their daily duties, does
        not commence to assign their tasks until 7:00 a.m. Even
        when there is ice and/or snow to be removed from the mall’s
        exterior sidewalks the maintenance crew always starts
        (after 7:00 a.m.) in the same place at the west side [of the]
        mall and works around the mall, which reportedly takes over
        2½ hours to complete. The incident bus stop is on the east
        side of the mall and, therefore, would not receive any
        shoveling or ice melt until well after 7:50 a.m. after the
        public bus had already made six stops at the mall’s bus stop.


                                    -7-
J-A08024-19


      (Dodge Expert Report, p. 3-5). This is a common sense argument
      about what areas to shovel first. Dodge’s opinion does not proffer
      any specialized technical knowledge. [Thompson] claims that
      because the mall is a large commercial operation, the need for a
      commercial management snow removal policy is outside the
      knowledge of a juror whose experience would be limited to
      shoveling his or her own residential property. Yet, the bottom line
      is that the Mall should have shoveled the trafficked areas first.
      This is not such a technical concept that ordinary people could not
      understand it without professional help.

Trial Court Opinion, 9/14/18, at 5-6.

      The court referenced excerpts from the cross-examination of a Mall

maintenance employee and determined that Thompson’s counsel “cogently

made the common sense argument that the Mall should have had a policy

requiring that the bus stop was cleared of snow and ice before the other

sidewalks at the Mall.” Id. The court continued, “[Thompson’s] expert would

not have added any additional insight into this theory. Dodge does not have

‘technical knowledge which is beyond that of the average man.’” Id. (quoting

Reardon, 227 A.2d at 670). Permitting Dodge’s testimony would have been

“an invitation for the trier of fact to abdicate its responsibility to ascertain the

facts relying upon the questionable premise that the expert is in a better

position to make such a judgment.” Id. (quoting Commonwealth v. Seese,

517 A.2d 920, 922 (Pa. 1986)). Therefore, the court determined there was

no need for expert testimony under the circumstances and “did not allow Mr.

Dodge to usurp the function of the jury.” Id. at 9 (citing Reardon).

      We find no abuse of discretion in the trial court’s conclusions. We agree

the expert’s opinion was unnecessary for the jury to evaluate the evidence

                                       -8-
J-A08024-19


competently. While decisions from our sister states clearly are not binding on

this Court, the Mall directs us to a case from New Hampshire, in which the

district court similarly precluded Mr. Dodge’s testimony in a case involving a

fall on ice, relying on Fed.R.E. 702, the counterpart to Pa.R.E. 702.       See

Appellee’s Brief at 13-14. In Hecht, the court observed:

       The court does not doubt that Mr. Dodge is an expert on safety
       issues. The problem is not his expertise but his opinion. He has
       merely placed an expert sheen on matters well within the jury’s
       own ordinary experience and common sense.             The report
       interweaves legal principles, reported “facts,” common sense and
       matters of common knowledge.

       The plaintiff reported as a fact that there was one inch of snow
       covered ice in the area of his alleged fall. Every adult in New
       England (and most kids) know that untreated ice is slippery; that
       ice and snow is foreseeable in New Hampshire in January; and
       that it makes sense for a business to have an ice/snow treatment
       plan including exclusion from the area and/or treatment. The law
       requires reasonable steps to protect invitees from foreseeable and
       known hazards. In short, every significant area of his report is a
       matter of common sense or a legal standard.

Hecht v. Waterville Dev. Corp., 2007 WL 542151, at **2-3 (D.N.H.

February 16, 2007).

       We also agree with the trial court’s assessment that the preclusion did

not prejudice Thompson. Through his cross-examination of Mall maintenance

employees, Thompson’s counsel was able to establish the lack of a written

policy for snow and ice removal from Mall sidewalks,4 the procedure followed



____________________________________________


4Testimony established the existence of a written procedure for plowing Mall
parking lots, a task contracted to an outside vendor.

                                           -9-
J-A08024-19


by the first-shift maintenance employees for as long as anyone could

remember, and the fact that employees never went first to the EMTA bus stop

to shovel or de-ice before following their routine pathway around the Mall

property, beginning near the maintenance garage located on the opposite side

of the Mall. As the trial court recognized, Thompson’s “counsel was able to

make precisely the same point as would have been made by the expert. At

most, [Thompson] would have been deprived, not of the theory, but rather of

the cloak of authority worn by [Thompson’s] safety expert.”          Trial Court

Opinion, 9/14/18, at 10. Consequently, even if we were to find the trial court

abused its discretion by precluding the expert testimony, there would be no

basis for disturbing the verdict because the preclusion did not prejudice

Thompson.

      We conclude the trial court did not abuse its discretion in precluding the

Dodge testimony under Pa.R.E. 702, and we discern no prejudice to Thompson

by virtue of that preclusion. Thompson’s first issue fails for lack of merit.

      In her second issue, Thompson asserts the trial court abused its

discretion by sustaining an objection to her counsel’s question directed to

witness Valerie Lockett-Slupski. Ms. Lockett-Slupski rode to the Mall on the

same bus as Thompson on the day Thompson fell and testified that she had

taken the same EMTA bus to the Mall for several years prior to the day of

Thompson’s fall. Counsel asked the witness how often in the past the bus

stop sidewalk was cleared of ice and snow when the bus arrived at the Mall.


                                     - 10 -
J-A08024-19


At that point, Mall counsel objected on the basis of relevance, arguing the only

relevant day was the day of Thompson’s fall. Thompson’s counsel countered

that the testimony was relevant in light of earlier testimony about when and

why Mall employees cleared or did not clear the bus stop area. The trial court

sustained the objection, noting, “[T]he question is what happened on this day

and why. I think the defense has the better of this objection. Close call, but

I’m going to sustain it.” Notes of Testimony, 5/8/18, at 20.5

       In its Rule 1925(a) opinion, the trial court looked to Pennsylvania Rule

of Evidence 402, which provides that “[a]ll relevant evidence is admissible,

except as otherwise provided by law.           Evidence that is not relevant is not

admissible.”     Pa.R.E. 402.       The court acknowledged that “[e]vidence is

relevant if it tends to prove or disprove a material fact.” Trial Court Opinion,

9/14/18, at 10 (citing Conroy v. Rosenwald, 940 A.2d 409, 417 (Pa. Super.

2007)).    See also Pa.R.E. Rule 401 (“Relevant evidence" means evidence

having “any tendency to make a fact more or less probable than it would be



____________________________________________


5 We note the trial court similarly sustained Thompson’s objection to a
question about other slip and fall incidents posed to the Mall’s maintenance
superintendent by Mall counsel. Notes of Testimony, 5/8/18, at 54. Following
a second similar objection and a sidebar conference, the judge advised the
jury, “Ladies and gentlemen, there’s been an objection that I’ve sustained.
You’re not here to pass judgment on whether the mall is a generally safe place
or not. We’re not going to look to see if there’s been other accidents ever,
those are all not admissible in this trial. So, since we’re not looking at that
we’re not going to hear testimony about whether it’s safe or not. We’re
looking at what happened on this day, that’s what this case is about, nothing
more and nothing less.” Id. at 55-56.

                                          - 11 -
J-A08024-19


without the evidence and . . . the fact is of consequence in determining the

action.”).

      The trial court observed:

      The material fact in question in this case was whether the Mall
      was negligent with respect to [Thompson] on the day of the
      accident, not whether the Mall had been negligent in removing
      snow and ice at other times and dates. Whether Ms. Lockett-
      Slupski had observed the bus stop[] cleared in years past was
      clearly irrelevant to [Thompson’s] fall.

Id. at 11.

      We find no abuse of discretion in the trial court’s determination. We

also note that testimony elicited by Thompson’s counsel from Mall

maintenance employees established their pattern of snow and ice removal

from the Mall’s sidewalks beginning after 7:00 a.m. and following a route that

began on the opposite side of the Mall. As the Mall conceded, “At no place in

the trial did the Mall take the position that the bus stop at which Ms. Thompson

fell was shoveled or treated before 8:00, on the day of the accident or on any

other day.” Appellee’s Brief at 20. While the trial court correctly observed

that the actions taken—or not taken—on the day of Thompson’s fall were at

issue, testimony from Ms. Lockett-Slupski that she had never seen the area

cleared when her bus arrived at the bus stop at 7:50 a.m. would have simply

confirmed the testimony offered by Mall employees. Thompson has failed to

demonstrate that the trial court abused its discretion in sustaining the Mall’s

objection and has failed to establish that she was in any way prejudiced by

the ruling. Thompson’s second issue fails.

                                     - 12 -
J-A08024-19


      In her third issue, Thompson contends the trial court erred in its jury

instructions relating to the hills and ridges doctrine and exceptions to that

doctrine. As this Court recently reiterated, the doctrine of hills and ridges is

“a long standing and well entrenched legal principle that protects an owner or

occupier of land from liability for generally slippery conditions resulting from

ice and snow where the owner has not permitted the ice and snow to

unreasonably accumulate in ridges or elevations.” Collins v. Philadelphia

Suburban Development Corporation, 179 A.3d 69, 72 (Pa. Super. 2018)

(quoting Biernacki v. Presque Isle Condominium Unit Owners Ass’n,

Inc., 828 A.2d 1114, 1116 (Pa. Super. 2003) (citation omitted)).

      As a challenge to jury instructions,

      [o]ur standard of review . . . is limited to determining whether the
      trial court committed a clear abuse of discretion or error of law
      which controlled the outcome of the case. Error in a charge occurs
      when the charge as a whole is inadequate or not clear or has a
      tendency to mislead or confuse rather than clarify a material
      issue. Conversely, a jury instruction will be upheld if it accurately
      reflects the law and is sufficient to guide the jury in its
      deliberations.

      The proper test is not whether certain portions or isolated excerpts
      taken out of context appear erroneous. We look to the charge in
      its entirety, against the background of the evidence in the
      particular case, to determine whether or not error was committed
      and whether that error was prejudicial to the complaining party.

      In other words, there is no right to have any particular form of
      instruction given; it is enough that the charge clearly and
      accurately explains the relevant law.




                                     - 13 -
J-A08024-19


Pledger by Pledger v. Jannsen Pharmaceuticals, Inc., 198 A.3d 1126,

1146 (Pa. Super. 2018) (quoting James v. Albert Einstein Med. Ctr., 170

A.3d 1156, 1163-64 (Pa. Super. 2017) (additional citation omitted)).

      Thompson argues the hills and ridges instruction delivered by the trial

court at the close of evidence was unsupported by the record. She further

contends the trial court’s supplemental instruction was an inaccurate

statement of law. We consider these assertions separately.

      Again, under the hills and ridges doctrine, an owner of land is protected

from liability for “generally slippery conditions resulting from ice and snow

where the owner has not permitted the ice and snow to unreasonably

accumulate in ridges or elevations.”       Collins, 179 A.3d at 72 (citations

omitted). However, “proof of hills and ridges is not required when the hazard

is not the result of a general slippery condition prevailing in the community,

but of a localized patch of ice.” Harmotta v. Bender, 601 A.2d 837, 842 (Pa.

Super. 1992) (citing, inter alia, Tonik v. Apex Garages, Inc., 275 A.2d 296,

298 (Pa. 1971)).

      Thompson first complains that a hills and ridges instruction was not

warranted under the facts of the case.        The parties stipulated to weather

statistics from the Erie Airport Official Weather Station reflecting the

precipitation, including light snow and heavy drizzle, that fell on the day before

and morning of Thompson’s fall, as well as the temperatures recorded during

that period. Stipulation, 5/7/18, at ¶¶ 1-7. In addition, the Mall’s incident


                                     - 14 -
J-A08024-19


report admitted as an exhibit reflected “icy” conditions at the time of the

incident.   Thompson Trial Exhibit 25.          Thompson’s witnesses also testified

regarding their own observations of conditions on the morning of Thompson’s

fall, with varying descriptions of icy conditions, “bumpy” ice, snow, clear

pavement, and the existence of four or five icy spots, a few inches in diameter,

in the otherwise clear area around the bus stop.           See, e.g., Deposition of

Susan Chismar, 5/30/14, at 10-13, 22;6 and Notes of Testimony, 5/8/18, at

17-24. Thompson herself acknowledged generally cold temperatures and light

snow on the morning she fell, as well as smooth black ice on the bus stop

sidewalk. Notes of Testimony, 5/9/18, at 6-7, 24-25.

       The trial court delivered instructions that included duties owed to an

invitee, the hills and ridges doctrine, and exceptions to the hills and ridges

doctrine “where ice is localized and generally slipping (sic) conditions do not

prevail throughout the community.”             Jury Instructions, 5/9/18, at 152-61

(quotation at 159). The court explained:

       [I]n light of the fact that there had been testimony about snow
       both the day before and at the time of the accident, as well as
       evidence of generally slippery conditions caused by a light drizzle
       the night before the accident and freezing temperatures,
       thereafter, the court declined to remove this issue from the jury.

Trial Court Opinion, 9/14/18, at 14. Although we have highlighted certain

aspects of the jury instructions in light of Thompson’s contentions, when we


____________________________________________


6The Chismar deposition testimony was read to the jury and was admitted as
Thompson Exhibit 33.

                                          - 15 -
J-A08024-19


look to the charge in its entirety—as we are required to do—against the

background of the evidence, we conclude the charge accurately reflected the

law and was sufficient to guide the jury in its deliberations. See Pledger,

198 A.3d 1146. Therefore, we find the trial court did not abuse its discretion

or commit error of law in the instructions delivered before the jury began its

deliberations.

       Thompson also complains that the trial court provided legally inaccurate

supplemental instructions in response to a question from the jurors. Prior to

delivering supplemental instructions, the trial judge met with counsel and

explained that he would provide an oral instruction as well as a written

instruction.     The written instruction would include the standard jury

instructions regarding an owner’s duty to an invitee (SSJI 18.40) and

regarding hills and ridges (SSJI 18.90), along with the exceptions to the

doctrine.7 Explaining the exceptions to the jury, the trial indicated the doctrine

does not apply “where the ice is localized and there are no generally slippery

conditions in the community,” or “when the icy condition is caused by the

Defendant’s neglect or by human intervention, prior attempts at removal.”

Notes of Testimony (Jury Instructions), 5/9/18, at 181. The trial judge then



____________________________________________


7 We recognize “[t]he Suggested Standard Jury Instructions themselves are
not binding and do not alter the discretion afforded trial judges in crafting jury
instructions; rather, ‘[a]s their title suggests, the instructions are guides
only.’” Commonwealth v. Simpson, 66 A.3d 254, 274 n.24 (Pa. 2013)
(quoting Butler v. Kiwi, S.A., 604 A.2d 270, 273 (Pa. Super. 1992)).

                                          - 16 -
J-A08024-19


provided a written version of the instructions and explained that he had

“shown [it] to the lawyers, I’ve got their approval of the written instructions.”

Id. at 183.

      The trial court considered Thompson’s issue waived in light of counsel’s

agreement to the proposed written supplemental instruction. As the court

noted, counsel was provided the opportunity to review and object to the

written instructions before they were submitted to the jury and failed to

object, essentially contending he read the instructions too quickly and failed

to notice any inaccuracy. The objection was first raised in the motion for post-

trial relief and “was too late for the trial court to effectively correct any error

in the jury instructions.”   Trial Court Opinion, 9/14/18, at 15.      We agree.

“[O]ur courts have made clear that an appellant must make a timely and

specific objection to a jury instruction to preserve for review a claim that the

jury charge was legally or factually flawed.” Stumpf v. Nye, 950 A.2d 1032,

1041 (Pa. Super. 2008) (citations and quotation marks omitted). However,

even if not waived, the issue would fail for lack of merit.

      Again, we look at the entirety of the charge.        When examining the

particular part of the instruction forming the basis of Thompson’s challenge,

we see, as the trial court observed, that the written instruction “was

essentially cut and pasted from SSJI 18.90. The last three sentences, to which

[Thompson] objects, are directly taken from the last Subcommittee note

attached to SSJI 18.90 entitled ‘Exceptions.’”       Id.   The court continued,


                                      - 17 -
J-A08024-19


explaining that the deviations from the text of the standard jury instructions

included substituting the phrase, “rule covering snow and ice,” for the

technical but potentially confusing term, “hills and ridges doctrine.” Id. at 15-

16. Quoting the language from both the oral and the written supplemental

instructions, the court included its statements about “generally slippery

conditions in the community” and the exception “where ice is localized and

there are no general slippery conditions in the community.” Id. at 16-18.

       Thompson takes exception to the court’s use of language such as “no

general slippery conditions” when “the evidence only needs to show that

general slippery conditions were not prevailing in the community.”

Appellant’s Brief at 58 (emphasis in original) (citing Tonik, 275 A.2d at 298).

Again, this Court reviews the charge in its entirety, cognizant there is no right

to have any particular form or precise wording given. See Pledger, supra.

We cannot see that the lack of the specific word “prevailing” renders the

charge inaccurate.8      Moreover, looking that the charge in its entirety, the

“prevailing in the community” language was in fact included in the trial court’s

initial charge. Notes of Testimony, 5/8/18, at 159.

       We find no abuse of discretion or error of law with respect to the court’s

original jury instructions. Further, even if not waived, we discern no abuse of




____________________________________________


8 Thompson does not suggest or offer any citation suggesting that “prevailing”
is a legal term.

                                          - 18 -
J-A08024-19


discretion or error of law in its supplemental instructions. Thompson’s third

issue fails.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2019




                                   - 19 -